\DOO\IO\Ul-ldwl\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

CaSe 18-16519-btb Doc 22 Entered 12/05/18 11:43:19 Page 1 of 1

LENARD E. SCHWARTZER
2850 S. Jones Blvd., Ste 1

Las Vegas, NV 89146

(702) 307-2022

 

`TRUSTEE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re ) Case No. BK-S 18-16519-BTB

)

) IN PROCEEDINGS UNDER CHAPTER 7
ROBERT RICHARD VERPORTER )
MICHELLE MARIE VERPORTER, ) NOTICE OF CONTINUANCE OF 341A

) MEETING

)

§

Debtors ) Date: December 28, 2018

) Time: 9:00 A.M.

)

)

NOTICE IS HEREBY GIVEN that the 34la Meeting of Creditors, originally scheduled for
Dec¢rnber 5, 2018, at the hour of 1100 P.M. is continued to December 28, 2018, at the hour of
9100 A.M.

Dated: December 5, 2018 /s/ LENARD E. SCHWARTZER

 

LENARD E. SCHWARTZER

Trustee

 

